Concueeing Opinion by
Me. Justice Musmanno :
I concur in the decision of the Court and express gratification that this Court has condemned the inordinate use of lurid and grewsome pictures in homicide cases. I have filed several dissenting opinions in other cases protesting the use of photographs whose only purpose can be to prejudicially inflame the jury against the defendant on something entirely disassociated from the oral testimony as to what occurred.*
The Majority Opinion here, in properly censuring the enlargement and screen projection for a half day of repellent pictures in the court below, says that “we regard the duration of their view as excessive.” It does not say how excessive. I fear that under this general language the Trial Court at the new trial may be authorized to exhibit the pictures for any unit of time less than a half day.
I don’t believe the pictures should be shown to the jury at all unless they supply an indispensable link in the chain of evidence inculpating the defendant. In any event, there is no reason why the photographs should be allowed for any period which exceeds the time required for an intelligent person to grasp the *484significance of wbat is pictorially portrayed. Pictures, if used at all, are to inform, and not to emotionally stir, much less to twist judgment into a verdict which may be based on bias, hatred, or revenge.

 Com. v. Boden, 399 Pa. 298; Com. v. Clanton, 395 Pa. 521; Com. v. Novak, 395 Pa. 199; Com. v. Moon, 389 Pa. 304.